Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 1 of 15 PageID #: 146




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DON RAY CLARK, JR., ET AL.,                  )
                                             )
                                             )
               Plaintiffs,                   )       Case No. 4:20-CV-476 RWS
                                             )
v.                                           )
                                             )
CITY OF ST. LOUIS, ET AL.,                   )
                                             )
               Defendants.                   )


     MEMORANDUM IN SUPPORT OF MOTION TO DISMISS FIRST AMENDED
                 COMPLAINT BY CITY OF ST. LOUIS

       COMES NOW Defendants City of St. Louis (“City”), and in support of its Motion to

Dismiss Counts I, II, III, and IV of the First Amended Complaint for Failure to State a Claim,

states as follows:

                                      INTRODUCTION

       On February 21, 2020 Plaintiff Don Ray Clark, Jr., (“Clark”) filed a 4-count complaint in

the 22nd Judicial Circuit Court for the City of St. Louis (“City”). On April 3, 2020 Defendants

City of St. Louis and Thomas Strode removed this matter from the 22nd Judicial Circuit Court of

Missouri to the U.S. District Court for the Eastern District of Missouri. On May 28, 2020,

Plaintiffs Clark, Adonis H. Clark, Sherrie Clark-Torrence, Ashley N. Clark, Necole Fisher, and

A.C. through mother and next friend Necole Fisher, filed an amended complaint. See First

Amended Complaint, Doc. 15.

       In the First Amended Complaint (“Complaint”), Plaintiffs allege that on February 21,

2017 officers with the St. Louis Metropolitan Police Department executed a search warrant at the

home of Don Ray Clark, Sr. (“Decedent”). Complaint, doc. 15, ¶¶ 11-13. Plaintiffs claim Officer

                                                 1
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 2 of 15 PageID #: 147




Nicholas Manasco entered the Decedent’s home and, without justification, shot and killed him. ¶

13.

       In Count I, Plaintiffs allege a state law wrongful death claim against all police officer

defendants and the City. In Count II, Plaintiffs assert a claim, pursuant to 42 U.S.C. § 1983,

against all police officer defendants and the City, alleging that defendants violated Decedent’s

Fourth Amendment right to be free from unreasonable seizures and excessive force. In Count III,

Plaintiffs purport to assert a claim for civil conspiracy against all police officer defendants and

the City pursuant to 42 U.S.C. § 1985, alleging that Defendants conspired to deprive Plaintiffs’

Decedent of his Constitutional rights. Finally, in Count IV, Plaintiffs allege that the City is liable

pursuant to 42 U.S.C. § 1983 for failing to train, supervise, or discipline its officers, resulting in

officers using excessive force.

       The City now moves to dismiss all counts directed against it on the basis that they fail to

state a claim. First, Plaintiffs’ state law claim (Count I) is barred by sovereign immunity. Second,

Plaintiffs’ claim for conspiracy (Count III) is barred by the intracorporate conspiracy doctrine,

and Plaintiffs fail to plausibly allege the existence of a conspiracy. Third, Plaintiffs’ claims

against the City pursuant to § 1983 (Counts II and IV) fail to plausibly allege that the City had a

policy or widespread custom or practice that caused Decedent’s alleged constitutional violation.

Moreover, Plaintiff fails to plausibly allege that the City had actual or constructive notice that an

omission in its training program was causing City employees to violate citizens’ constitutional

rights by using excessive force. Accordingly, the Court should dismiss Counts I, II, III, and IV

for failure to state a claim upon which relief may be granted.




                                                   2
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 3 of 15 PageID #: 148




                                       LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, a complaint must allege facts sufficient “to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Although the pleading standard is liberal,

the plaintiff must allege facts—not mere legal conclusions—that, if true, would support the

existence of the claimed torts.” Moses.com Securities v. Comprehensive Software Systems, Inc.,

406 F.3d. 1052, 1062 (8th Cir. 2005) citing Schaller Tel. Co. v. Golden Sky Systems, 298 F.3d.

736, 740 (8th Cir. 2002).

       While a complaint challenged by a Rule 12(b)(6) motion does not need detailed factual

allegations, a plaintiff must still provide the grounds for relief, and neither “labels and

conclusions” nor “a formulaic recitation of the elements of a cause of action” will suffice.

Twombly, 550 U.S. at 555. “‘Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice’ to defeat a motion to dismiss.” Iqbal, 556 U.S. at

678 citing Twombly, 550 U.S. at 556.

                                           ARGUMENT

  I.   PLAINTIFFS’ STATE LAW TORT CLAIM (COUNT I) AGAINST CITY IS
       BARRED BY SOVEREIGN IMMUNITY.

       Under Missouri law, governmental entities are entitled to sovereign immunity from tort

claims with limited exception. RSMo § 537.600; See also Davis v. Lambert–St. Louis Int'l Airport,

193 S.W.3d 760, 764 (Mo. banc 2006) (holding that government entities are protected from tort

liability by sovereign immunity). The general rule regarding sovereign immunity is that the

sovereign cannot be sued without its consent. McNeill Trucking Co. v. Mo. State Hwy. and Transp.

Comm’n, 35 S.W.3d 846, 848 (Mo. banc 2001). Sovereign immunity is not an affirmative defense

but is part of Plaintiff’s prima facie case. St. John's Clinic, Inc. v. Pulaski Cty. Ambulance Dist.,

                                                  3
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 4 of 15 PageID #: 149




422 S.W.3d 469, 471 (Mo. App. S.D. 2014) (citing Shifflette v. Missouri Dept. of Nat. Resources,

308 S.W.3d 331, 334 (Mo. App. W.D. 2010)). “Because a public entity’s liability for torts is the

exception to the general rule of sovereign immunity, a plaintiff must specifically plead facts

demonstrating that the claim is within this exception to sovereign immunity.” Epps v. City of Pine

Lawn, 353 F.3d 588, 594 (8th Cir. 2003) (citing Burke v. City of St. Louis, 349 S.W.2d 930 (Mo.

1961)). Moreover, sovereign immunity is waived only “to the extent of and for the specific

purposes of the insurance purchased.” State ex rel. Bd. of Trustees of City of N. Kansas City Mem'l.

Hosp. v. Russell, 843 S.W.2d 353, 360 (Mo. 1992).

       The Missouri Supreme Court has held that courts “are bound to hold that statutory

provisions that waive sovereign immunity must be strictly construed.” Metro. St. Louis Sewer

Dist. v. City of Bellefontaine Neighbors, 476 S.W.3d 913, 921 (Mo. 2016) (citing Bartley v. Special

School Dist., 649 S.W.2d 864, 868 (Mo. banc 1983)). As such, courts “cannot read into the statute

an exception to sovereign immunity or imply waivers not explicitly created in the statute.” Id. at

921 (citing Fort Zumwalt School Dist. v. State, 896 S.W.2d 918, 923 (Mo. banc 1995); State ex

rel. Cass Med. Ctr. v. Mason, 796 S.W.2d 621, 623-24 (Mo. banc 1990).

       Here, in an apparent attempt to circumvent the City’s sovereign immunity, Plaintiffs allege

City has waived sovereign immunity in that it has “obtained a policy or self-insurance plan which

is liable to satisfy all or part of a possible judgment in the action or to indemnify or reimburse for

payments made to satisfy a judgment in this action.” Complaint, doc. 15, ¶ 21. Plaintiffs allege the

City “obtained insurance” from the Public Facilities Protection Corporation (“PFPC”). Id. Plaintiff

further asserts that “[t]he coverage provided by the PFPC constitutes insurance or, in the

alternative, a self-insurance plan, for purposes of Section 537.610 RSMo.” Id.




                                                  4
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 5 of 15 PageID #: 150




       RSMo. § 537.610 provides that “the governing body of each political subdivision of this

state, notwithstanding any other provision of law, may purchase liability insurance for tort claims,

made against the state or the political subdivision” and goes on to state that “[s]overeign immunity

for the state of Missouri and its political subdivisions is waived only to the maximum amount of

and only for the purposes covered by such policy of insurance purchased pursuant to the provisions

of this section and in such amount and for such purposes provided in any self-insurance plan duly

adopted by the governing body of any political subdivision of the state.” RSMo. § 537.610

(emphasis added). Here, however, Plaintiffs have not alleged that City purchased liability

insurance, and given that RSMo. § 537.610 must be strictly construed, Plaintiffs have not

adequately pleaded facts that fall within an express statutory waiver of sovereign immunity.

       Plaintiffs further allege that the coverage provided by the PFPC “constitutes insurance or,

in the alternative, a self-insurance plan.” doc. 15, ¶ 21. As noted above, “[s]overeign immunity…

is waived only… in such amount and for such purposes provided in any self-insurance plan duly

adopted by the governing body of any political subdivision of the state.” RSMo. § 537.610

(emphasis added). The City of St. Louis has, by Ordinance 57821, adopted a self-insurance plan.

(Ex. A, Certified Copy of City of St. Louis Ordinance 57821)1 The express language of Ordinance

57821 adopts a self-insurance plan only “for the purposes of injuries directly resulting from the

negligent acts or omissions by employees of the City of St. Louis arising out of the operations of


1
  The City requests that the Court take judicial notice of Ordinance 57821 (Exhibit A). This
Court may take judicial notice of local ordinances. A.L.L. Constr., LLC v. Metro. St. Louis Sewer
Dist., No. 4:17-cv-02367-AGF, 2018 U.S. Dist. LEXIS 58070, at *13 n.6 (E.D. Mo. Apr. 5,
2018) (citing Weed v. Jenkins, 873 F.3d 1023, 1028 (8th Cir. 2017) (holding that “matters of
public record such as state statutes, city charters, and city ordinances fall within the ‘category of
‘common knowledge’ and are therefore proper subjects for judicial notice.”)).



                                                  5
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 6 of 15 PageID #: 151




motor vehicles within the course of their employment and injuries caused by the condition of

property of the City of St. Louis if the plaintiff establishes that the property was in a dangerous

condition at the time of the injury…” Ex. A. This language mirrors the statutory exceptions to

sovereign immunity set forth by RSMo § 537.600. Here, Plaintiffs allege that the PFPC constitutes

self-insurance, but Plaintiffs’ state law claim does not fall within the express limited purpose of

City’s adopted self-insurance plan. As such, Plaintiffs’ state law claim for “wrongful death”

against the City is barred by sovereign immunity and must be dismissed.

       Moreover, the Honorable Judge Michael F. Stelzer for the Twenty-Second Judicial

Circuit for the State of Missouri recently entered an order disposing of a similar claim that the

PFPC constitutes insurance or a self-insurance plan. In that case, Judge Stelzer held that the

PFPC is not a policy of insurance purchased pursuant to RSMo. § 537.610, nor is it a self-

insurance plan adopted by City. In his November 20, 2019 order, Judge Stelzer held as follows:

               PFPC is not a policy of insurance purchased pursuant to [§]

               537.610 nor is it a self insurance plan adopted by the governing

               body. The City Counselor is not the governing body of the City

               of St. Louis nor does a letter from the City Counselor qualify

               as a duly adopted self insurance plan.

Ex. B, Order in Hendrix v. City of St. Louis, et al., #1722-CC01430, p. 5 (Nov. 20, 2019). This

Court should find strong persuasive value in this soundly reasoned state court decision applying

state law. See Travelers Prop. Cas. Ins. Co. of Am. v. National Union Ins. Co. of Pittsburgh, 621

F.3d 697, 707 (8th Cir. 2010) (holding that, in applying state law, this Court is bound by the state’s

highest court and, where it has not spoken, should look to soundly reasoned decisions of state

intermediate courts as the best evidence of how the state’s highest court would rule).



                                                  6
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 7 of 15 PageID #: 152




       Consistent with Judge Stelzer’s holding on this issue of Missouri state law in Hendrix, this

Court should find that Plaintiffs’ state law claims are barred by sovereign immunity.

 II.   PLAINTIFFS FAIL TO STATE A CLAIM AGAINST THE CITY UNDER § 1983
       (COUNTS II AND IV).

       Where a plaintiff claims that a municipality caused an employee to inflict a constitutional

injury, rigorous standards of culpability and causation must be applied to ensure that the

municipality is not held liable solely for the actions of its employee. Szabla v. City of Brooklyn

Park, Minnesota, 486 F.3d 385, 390 (8th Cir. 2007) (citing Board of Comm'rs of Bryan County v.

Brown, 520 U.S. 397, 405 (1997)). A local government, such as the City, “cannot be held liable

under § 1983 on a respondeat superior theory.” Monell v. Dep’t of Soc. Servs. of City of New

York, 436 U.S. 658, 691 (1978).

       In order to establish a claim for municipal liability based on an unconstitutional

“custom,” a plaintiff must establish a “widespread, persistent pattern of unconstitutional

misconduct.” Jenkins, 557 F.3d at 634. Generally, a single instance of alleged police misconduct

cannot, as a matter of law, establish municipal policy or custom creating liability under 42

U.S.C. § 1983. Ulrich v. Pope County, 715 F.3d 1054, 1061 (citing Wedemeier v. City of

Ballwin, 931 F.2d 24, 26 (8th Cir. 1991)). Plaintiffs must plead enough facts that a Court could

begin to draw an inference that the conduct complained of resulted from a policy or custom. Doe

ex rel. School Dist. of City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003).

       Here, Counts II and IV fail to state a claim against the City because Plaintiffs fail to

identify either an official policy or a widespread custom or practice that was the “moving force”

behind his Decedent’s alleged constitutional violation. Brown, 520 U.S. at 403 (1997); Crawford

v. Van Buren County, Ark., 678 F.3d 666, 669 (8th Cir. 2012).




                                                 7
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 8 of 15 PageID #: 153




        In this lawsuit Plaintiffs assert a series of conclusory and factually devoid allegations

directed at the City. For example, Plaintiffs allege, without any factual support, that “[t]here

exists within the St. Louis Metropolitan Police Department policies or customs, practices and

usage that are so pervasive that they constitute the policies of the department, such that they are

and where [sic] the moving force behind and caused the constitutional deprivations of the

Plaintiff’s Constitutional rights . . . ” Doc. 15, ¶ 41. Plaintiffs also allege that officers of the

police division “use excessive force without regard for the need for the use of force, or without

regard for the legality of its use;” that officers “engage in conduct that is in violation of the

constitutional rights of citizens with whom they come in contact, including but not limited to

arresting, detaining and prosecuting people in violation of the constitution and laws;” that

officers “do not use the least intrusive means of force necessary;” and that officers “unlawfully

and unreasonably use deadly force to combat non-deadly force, without giving subjects an

opportunity to comply, and in other situations that could be controlled by the use of other

means.” ¶ 42(a)-(e).

        Plaintiffs’ Complaint pleads no facts whatsoever to plausibly support the inference that

the City has a “continuing, widespread, persistent pattern” of violating citizens’ fourth

amendment rights. Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999). The Complaint

contains no well-plead facts demonstrating that any City police officer violated Decedent’s

constitutional rights “pursuant to official municipal policy” or as part of “a custom or usage with

the force of law.” Ware v. Jackson Cty., Mo., 150 F.3d 873, 880 (8th Cir. 1998) quoting Monell,

436 U.S. at 691. Moreover, the City cannot be held vicariously liable for the alleged

constitutional violations of its employees. Monell, 436 U.S. at 691; Connick, 563 U.S. at 60.




                                                    8
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 9 of 15 PageID #: 154




        Plaintiffs likewise fail to sufficiently allege the City is liable on a failure to train theory of

liability. The Supreme Court has hypothesized that, under “limited circumstances,” a

municipality may be held liable § 1983 for its failure to train employees – but “only where the

failure to train amounts to deliberate indifference to the rights of persons with whom the police

come into contact.” City of Canton v. Harris, 489 U.S. 378, 388 (1989). With regard to § 1983

failure to train or supervise claims, “deliberate indifference is a stringent standard of fault,

requiring proof that a municipal actor disregarded a known or obvious consequence” of a

particular training program or particular action or omission. Board of Cty. Comm’rs of Bryan

County, Okl. v. Brown, 520 U.S. 397, 410 (1997). The Supreme Court has held that “[a]

municipality’s culpability for a deprivation of rights is at its most tenuous where a claim turns on

a failure to train.” Connick, 563 U.S. at 61; see also A.J. v. Tanksley, No. 4:13-CV-1514-CAS,

2014 WL 1648790, at *8 (E.D. Mo. Apr. 24, 2014); A.A. v. City of Florissant, No. 4:15-CV-523-

CEJ, 2015 WL 5560542, at *8 (E.D. Mo. Sep. 21, 2015). A § 1983 failure to supervise claim is

likewise tenuous because “a claim for failure to supervise requires the same analysis as a claim

for failure to train.” Atkinson v. City of Mt. View, 709 F.3d 1201, 1216 (8th Cir. 2013) (quoting

Robinette v. Jones, 476 F.3d 585, 591 (8th Cir. 2007)).

        Here, Plaintiffs repeatedly make the conclusory allegation that the City failed to train,

discipline or supervise its officers. ¶¶ 43-45. Yet Plaintiffs fail to identify a single particular

omission in the City’s training. In order to plausibly allege a § 1983 failure to train or supervise

claim, a plaintiff must allege facts sufficient to establish a municipality had “actual or

constructive notice that a particular omission in their training program causes city employees to

violate citizens’ constitutional rights.” White v. Jackson, No. 4:14CV1490HEA, 2015 WL

1189963, at *4 (E.D. Mo. March 16, 2015) (citing Brown, 520 U.S. at 407)(emphasis added).



                                                    9
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 10 of 15 PageID #: 155




Plaintiffs fail to set forth facts to support the inference that the City “disregarded a known or

obvious consequence” of failing to train its officers. Connick, 563 U.S. at 62 citing Bryan Cty.,

520 U.S. at 410.

        In addition, as the Eighth Circuit has specifically held, a § 1983 failure to train or

supervise claim cannot succeed “without evidence the municipality ‘received notice of a pattern

of unconstitutional acts committed by [its employees]’” and failed to take remedial action.

Atkinson, 709 F.3d at 1216-17 (quoting Parrish v. Ball, 594 F.3d 993, 1002 (8th Cir 2010).

Significantly, Plaintiffs’ Complaint fails to allege a pattern of similar constitutional violations by

untrained employees. Such a pattern of similar constitutional violations is “ordinarily necessary”

to show deliberate indifference. Connick, 131 S. Ct. at 1360 citing Bryan Cty., 520 U.S. at 409.

Instead, here, Plaintiffs assert, with no absolutely no factual detail, that Defendants “have actual

notice of” “a pattern of prior incidents of shootings and other uses of excessive force by

officers.” ¶ 43. Plaintiffs fail, however, to cite a single similar incident.

        For the foregoing reasons, Plaintiffs fail to state a claim against the City because they fail

to plausibly allege that the City had a widespread, policy, practice or custom that caused their

Decedent’s constitutional rights to be violated or that any omission in the City’s training program

caused their Decedent’s alleged injuries.

        The City cannot be held liable under § 1983 on a respondeat superior theory, and Counts

II and IV should be dismissed for failure to state a claim upon which relief may be granted.

III.    PLAINTIFFS FAIL TO STATE A CLAIM IN COUNT III AGAINST THE CITY
        FOR CONSPIRACY UNDER 42 U.S.C. § 1985.

        In Count III Plaintiffs purport to assert a claim for conspiracy under 42 U.S.C. § 1985.

The claim fails because it is barred by the intracorporate conspiracy doctrine and also because




                                                   10
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 11 of 15 PageID #: 156




the allegations in Plaintiffs’ Complaint are conclusory and merely state a formulaic recitation of

the elements of conspiracy. Twombly, 550 U.S. at 570.

       Here, Plaintiffs allege that the defendant officers conspired with one another and with

agents of the City of St. Louis and the City police division “to inflict the wrongs and injuries

upon Plaintiff’s father as set forth herein. ¶ 36. Plaintiffs allege these officers and agents “acted

in furtherance of the objective of conspiracy by falsely reporting the facts of the killing of

[Decedent], and by taking other actions to prevent Plaintiff’s decedent from being free from

unreasonable use of force, search and seizure and gaining his liberty.” ¶ 37. Plaintiffs further

allege that “[t]he conspiracy included but was not limited to the use of excessive force, the

unlawful detainment and restraint of Plaintiff’s decedent and the making of false and misleading

statements after the events at issue so as to justify the shooting and to create an appearance not in

accord with the actual facts of the shooting and Plaintiff’s decedent’s death.” ¶ 37. These

allegations are insufficient to state a claim of conspiracy for at least two reasons.

       First, Plaintiff’s conspiracy claim is barred by the intracorporate conspiracy doctrine. It

has been held that “a corporation and its agents are a single person in the eyes of the law, and a

corporation cannot conspire with itself.” L.L. Nelson Enters., Inc. v. Cty. of St. Louis, Mo., 673

F.3d 799, 812 (8th Cir. 2012) citing Cross v. Gen. Motors Corp., 721 F.2d 1152, 1156 (8th Cir.

1983). In Kelly v. Cty. of Omaha the Eighth Circuit found that the intracorporate conspiracy

doctrine precluded the plaintiff’s conspiracy claim under 42 U.S.C. § 1985 against the City of

Omaha, its chief code inspector, and other unidentified defendants. Kelly v. Cty. of Omaha, 813

F.3d 1070, 1078-79 (8th Cir. 2016). In that case, the Plaintiff alleged that a code inspector’s

harassment and subsequent acts of retaliation by the inspector and other officials stemmed from a

conspiracy to deprive her of constitutional rights. Id. at 1077. However, the Eighth Circuit found



                                                  11
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 12 of 15 PageID #: 157




that a city cannot conspire with itself through its agents acting within the scope of their

employment. Id. at 1078. “Because a conspiracy by its nature involves multiple parties, the

[intracorporate conspiracy doctrine] provides that ‘a local government entity cannot conspire

with itself through its agents acting within the scope of their employment.’” Id. at 1078 citing

L.L. Nelson Enters., 673 F.3d at 812. Thus, the intracorporate conspiracy doctrine precluded the

plaintiff’s conspiracy claim against the chief code inspector and the unidentified officials. Id. at

1078. In so holding the Court reasoned that “government agents can act within the scope of their

employment duties ‘even though [a] complaint alleges improprieties in the execution of these

duties.’” Id. citing L.L. Nelson Enters., Inc., 673 F.3d at 812.

       Here, Plaintiffs have pled that the City conspired with itself to deprive their Decedent of

his constitutional rights. But there are no allegations that the officers or agents involved were

acting outside the scope of their employment. See Kelly, 813 F.3d at 1078. So, the only

allegations are that the City conspired with itself, which is something it cannot do. This Court

should find that the intracorporate conspiracy doctrine bars Plaintiffs’ conspiracy claim, and

Count III must be dismissed.

       Further, the claim fails because the allegations set forth in paragraphs 36-38, and

throughout the Complaint, are textbook “formulaic recitation[s]” of the elements of a conspiracy

claim. Twombly, 550 U.S. at 570. To state a conspiracy claim, a plaintiff must plead: (1) that the

defendant conspired with others to deprive him of constitutional rights; (2) that at least one of the

alleged coconspirators engaged in an overt act in furtherance of the conspiracy; and (3) that the

overt act injured the plaintiff. White v. McKinley, 519 F.3d 806, 814 (8th Cir. 2008) citing Askew

v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999). The facts alleged with respect to a conspiracy must

be specific and may not be merely conclusory. White v. Walsh, 649 F.2d 560, 561 (8th Cir.



                                                 12
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 13 of 15 PageID #: 158




1981). “[T]here must be something more than the summary allegation of a conspiracy before

such a claim can withstand a motion to dismiss.” Tracy v. SSM Cardinal Glennon Children’s

Hosp., 2016 U.S. Dist. LEXIS 89993 at *26 (E.D. Mo. July 12, 2016); see Mershon v. Beasley,

994 F.2d 449, 451 (8th Cir. 1993). “Speculation and conjecture are not enough to prove a

conspiracy exists.” Mettler v. Whitledge, 165 F.3d 1197, 1206 (8th Cir. 1999).

       Here, Plaintiff’s Complaint fails to allege any specific facts whatsoever to support an

inference that the City and any of its officers, employers or agents had a mutual understanding or

a “meeting of minds” to use excessive force against Plaintiffs’ decedent or perform any other

misdeed. Plaintiffs’ allegation that “Defendant Officers conspired with one another and with

other agents and employees of the City of St. Louis and the St. Louis Metropolitan Police

Department and acted in concert by way of an agreement to inflict the wrongs and injuries upon

[Decedent]” (¶ 36) is merely a “formulaic recitation” of an element of a conspiracy claim.

Twombly, 550 U.S. at 570. The Complaint is further factually deficient in that the Plaintiffs have

not identified the “other agents and employees of the City of St. Louis and the St. Louis Police

Department’ who allegedly conspired to violate the civil rights of Decedent. Id. Plaintiffs’

allegation that the defendant officers “and other officers and personnel of the St. Louis

Metropolitan Police Department and others acted in furtherance of the objective of the

conspiracy by falsely reporting the facts of the killing of [Decedent]” is an unspecific, lacking

any supporting factual details. ¶ 37.

       This Court should find that Plaintiffs have done no more than plead a summary allegation

of a conspiracy and none of the allegations in the Complaint are sufficient to permit the inference

that any agents of the City “directed themselves toward” using excessive force against Plaintiff’s

decedent “by virtue of a mutual understanding.” Smith v. Bacon, 699 F.2d 434, 436-37 (8th Cir.



                                                 13
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 14 of 15 PageID #: 159




1983) (per curiam) (citation omitted). The Complaint is devoid of any specific facts tending to

show a meeting of the minds among City officers or any City employees to deprive Decedent of

his civil rights. The allegations in Plaintiff’s Petition do not “nudge” his conspiracy claim

“across the line from conceivable to plausible.” Twombly, 550 U.S. at 570.

       Count III fails to state a claim because it is barred by the intracorporate conspiracy

doctrine and further because it fails to allege facts from which this Court could infer the

existence of a conspiracy to violate Decedent’s constitutional rights.

                                         CONCLUSION

       Plaintiffs fail to state a claim in Counts I, II, III, and IV upon which relief may be

granted. Accordingly, the City’s Motion to Dismiss should be granted.




                                              Respectfully Submitted,

                                              JULIAN BUSH,
                                              CITY COUNSELOR


                                           By:/s/ Erin K. McGowan
                                             Erin K. McGowan, #64020
                                             Associate City Counselor
                                             Room 314, City Hall
                                             1200 Market St.
                                             St. Louis, MO 63103
                                             314-622-3361
                                             314-622-4956 (fax)
                                             McGowanE@stlouis-mo.gov
                                             Attorney for Defendants




                                                 14
Case: 4:20-cv-00476-RWS Doc. #: 18 Filed: 06/05/20 Page: 15 of 15 PageID #: 160




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2020 the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system upon all attorneys of
record.

       Jerryl T. Christmas
       Attorney for Plaintiff
       6101 Delmar Boulevard
       St. Louis MO 63112
       christmaslaw@yahoo.com

                                                      /s/ Erin K. McGowan




                                                15
